Case 2:17-cv-01049-MMB Document 47 Filed 05/09/19 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RONALD WATSON, : CIVIL ACTION
Plaintiff, : No. 17-1049

VS.

NOTICE OF APPEAL
LLOYD INDUSTRIES, INC.,

Defendant.

 

Notice is hereby given that Lloyd Industries, Inc., Defendant in the above-captioned case
hereby appeals to the United States Court of Appeals for the Third Circuit from the ORDER
RE: POST-TRIAL MOTIONS AND JUDGMENT entered in this action on the 11" day of

April 2019.

 

Y
Keith J. Cohen, Esquire
Office Court at Blue Bell
585 Skippack Pike, Suite 200
Blue Bell, PA 19422
(0) 267-708-7700
Attorney for Defendant, Lloyd Industries, Inc.

Dated: May 9, 2019
